DISMISS and Opinion Filed September 9, 2014




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00890-CV

                     ADAM RABABAH, Appellant
                                V.
                     DERRICK WAYNE ORGAN,
            LABOR SOURCE, LLC D/B/A LABOR FINDERS, AND
   MANHEIM REMARKETING, INC. D/B/A MANHEIM DALLAS-FORT WORTH,
                             Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-00741

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       In a letter dated July 23, 2014, the Court questioned its jurisdiction over this appeal.

Specifically, it appeared appellant did not file a timely notice of appeal. We requested that

appellant file a letter brief addressing our concern and gave appellees an opportunity to respond.

       Without a timely post-judgment motion extending the appellate timetable, a notice of

appeal is due thirty days after the date the judgment is signed. See TEX. R. APP. P. 26.1. A

timely filed motion for new trial will extend the appellate timetable. See TEX. R. APP. P. 26.1(a).

To be timely, a motion for new trial must be filed prior to or within thirty days after the date the

judgment is signed. See TEX. R. CIV. P. 329b(a). A trial court cannot extend the time to file a

motion for new trial. See Morris v. Morris, 250 S.W.3d 119, 120 (Tex. App.—Tyler 2003, no
pet.). Without a timely filed notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P.

25.1(b).

       The trial court signed the judgment on March 17, 2014. On March 27, 2014, appellant

filed a “Motion to Extend Time for New Trial or Appeal.” Because the trial court cannot extend

the time to file a motion for new trial and appellant did not file a motion for new trial within

thirty days of the date the judgment was signed, the notice of appeal was due on April 16, 2014.

See TEX. R. APP. P. 26.1.     Appellant filed his notice of appeal on July 7, 2014.        In his

jurisdictional brief, appellant explains that his counsel withdrew on the day the judgment was

signed. Appellant filed a motion for extension of time to file a motion for new trial to give him

time to obtain new counsel.

       We cannot suspend operation of the appellate rules to alter the time for perfecting an

appeal in a civil case. See TEX. R. APP. P. 2. Appellant did not file a timely notice of appeal.

For this reason, the Court lacks jurisdiction. Accordingly, we dismiss the appeal. See TEX. R.

APP. P. 42.3(a).




140890F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ADAM RABABAH, Appellant                           On Appeal from the 134th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-14-00890-CV       V.                       Trial Court Cause No. DC-12-00741.
                                                  Opinion delivered by Chief Justice Wright.
DERRICK WAYNE ORGAN,                              Justices Lang-Miers and Brown,
LABOR SOURCE, LLC                                 participating.
D/B/A LABOR FINDERS, AND
MANHEIM REMARKETING, INC. D/B/A
MANHEIM DALLAS-FORT WORTH,
Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellees DERRICK WAYNE ORGAN, LABOR SERVICE, LLC
D/B/A LABOR FINDERS, AND MANHEIM REMARKETING, INC. D/B/A MANHEIM
DALLAS-FORT WORTH recover their costs of this appeal from appellant ADAM RABABAH.


Judgment entered September 9, 2014




                                            –3–